Citation Nr: 1028926	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

The Board issued a decision in May 2004 denying the Veteran's 
claim, and he appealed to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).  In March 2005, pursuant to a Joint 
Motion, the Court issued an Order vacating the Board's decision 
and remanding the case for further development and readjudication 
in compliance with directives specified.  The Joint Motion noted 
the Board had considered correspondence from Congressman Lane 
Evans that was submitted to the RO in January 2004, before the 
case was forwarded to the Board, but that the RO had not 
considered this evidence in the first instance and addressed it 
in a supplemental statement of the case (SSOC), as required by 38 
C.F.R. § 19.31.  So the Joint Motion directed the Board to 
determine whether the evidence was "pertinent," such as to 
require a remand to the RO pursuant to this regulation.  
Consequently, in July 2005, the Board remanded this case to the 
RO - via the Appeals Management Center (AMC), to issue an SSOC 
considering this evidence.  The AMC did that, continued to deny 
the claim, and returned the case to the Board for further 
appellate consideration.

Thereafter, the Board denied the claim again in an April 2006 
decision, and the Veteran again appealed to the Court.  In July 
2007, pursuant to a Joint Motion, the Court issued an Order 
vacating the Board's decision and remanding the case for further 
development and readjudication in compliance with directives 
specified.  This time the Joint Motion directed verification of 
the Veteran's "TDY" [temporary duty] foreign service from 
September 19, 1968, to March 16, 1969, to determine whether he 
was exposed to Agent Orange during that specific time frame.  So 
to try and obtain this additional information, the Board again 
remanded this case to the RO via the AMC in October 2008.


Upon completion of that additional development, the RO continued 
to deny the claim in an April 2009 supplemental SOC (SSOC).  And 
in June 2009, after receiving the file back from the RO, the 
Board issued another decision also continuing to deny the claim.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

On April 29, 2009, the RO issued a SSOC continuing to deny the 
Veteran's claim.  And on May 29, 2009, the RO sent the Veteran 
and his attorney letters advising them that his appeal was being 
recertified to the Board.  Shortly thereafter, on June 8, 2009, 
in response to the SSOC, the RO received additional pertinent 
evidence and argument from the Veteran's attorney - including an 
academic paper addressing the use of herbicides in Asia, inside 
and outside of Vietnam, during the Vietnam War.  See Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from 
a scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  The 
Veteran's attorney submitted this additional evidence and 
argument within 90 days of the RO's recertification of the claim 
to the Board and did not waive the right to have the RO initially 
consider this additional evidence and argument.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  Moreover, even though this additional 
evidence and argument was received at the RO prior to the Board's 
June 30, 2009 decision, it was not associated with the Veteran's 
claims file until sometime afterwards, so the Board did not have 
an opportunity to consider it when adjudicating the claim in that 
most recent decision.




Accordingly, the Board's June 30, 2009 decision denying the claim 
is vacated.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


